Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the communication filed on 05/24/2019.
Claims 1-20 are pending for consideration.
Claim Objections
Claim 4 is objected to because of the following informalities:
	Regarding claim 4, the claim recites a limitation “a majority of peripheral peers” in line 2.  It should be “the majority of peripheral peers”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject new blocks”, emphasize added.  The instant specification also discusses “ceases committing blocks” in para. 116, “At block 554, the peripheral peer ceases committing blocks if any of the obtained sequence of blocks miscompared to the new sequence of blocks. This signifies that a malicious orderer peer created a bad sequence of blocks”.  The specification is not clear which “blocks” it refers to in “ceases committing blocks” since the specifications discloses similar limitation as “new blocks” in one place and just “blocks” in another. As a result, the claim limitation does not set a clear mete and bounds to a person of ordinary skill in the art. For the purpose of prior art examination, the limitation "cease committing blocks to the blockchain network" is interpreted as "do not commit the new block to the blockchain network".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

Claims 1-2, 4, 8-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: the priority PCT/US2018/029408 is used in mapping of the claims) in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	Regarding 1, Mahoney teaches a system, comprising:
	a blockchain network (¶7, a decentralized and democratic blockchain), comprising:
		an ([Examiner remark: the crossed over text is taught by Fabric below]; ¶8, the network node), configured to:
		create (¶8, each node may generate a block; ¶9, generating, by the network node, a next block) and propagate a new block (¶42, exchange of blocks may be required; ¶104, the majority of the network node's connected active peers also send it the same block); and
	one or more peripheral peers (¶8, collaboration between the nodes), 
		calculate a hash of the new block (¶8, each node generate a hash for the block, ¶8 each node may also receive hashes from other connected nodes; ¶39, All 
		determine the calculated hash is different than hashes from a majority of peripheral peers (¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes; see also ¶9);
		determine that one or more blocks that correspond to the different hashes from the majority of peripheral peers are different from the new block (¶42, each node may create the same block except for the dishonest or corrupted nodes; exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block, to elect its block would require that the majority of the network node's connected active peers also send it the same block. This would require that a majority of the node's connected active peers also be dishonest or corrupted; see also ¶8, ¶9 and ¶105 and fig. 15; [Examiner remark: to determine if the blocks are the same, Mahoney discloses the comparison of the block and other inbound blocks]), and in response:
		cease committing blocks to the blockchain network (¶8 & ¶42, each node may create the same block except for the dishonest or corrupted nodes, the blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; see also ¶9 and ¶105 and fig. 15).an orderer peer and	one or more peripheral peers, coupled to the orderer peer.	On the other hand,  Fabric teaches:	an orderer peer (Fabric page 152/494, section “Architecture Explained”, separates trust assumptions for chaincodes (blockchain applications) from trust assumptions for ordering, the ordering service may be provided by one set of nodes (orderers); Fabric page 156/494, 1.3.3. Ordering service nodes (Orderers), a communication fabric that provides delivery guarantees, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions;), configured to:
	create (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”) and propagate a new block (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 167/494 fig. 2 element 4).
	one or more peripheral peers (Fabric page 155/494 section 1.3. Nodes, Nodes are the communication entities of the blockchain, Peer: a node that commits transactions and maintains the state and a copy of the ledger (see Sec, 1.2). Besides, peers can have a special endorser role), coupled to the orderer peer (Fabric page 155/494 section 1.3 Nodes, Ordering-service-node or orderer: a node running the communication service that implements a delivery guarantee, such as atomic or total 
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mohoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	
	Regarding claim 2, Mohoney in view of Fabric teaches the system of claim 1 (see discussion above), wherein each of the one or more peripheral peers determines the calculated hash is not different than hashes from the majority of peripheral peers (Mohoney ¶9, If a network node determines that its own hash is the one generated by the majority of peer nodes), and in response:
	commits the new block to the blockchain network (Mahoney ¶8, If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block; see also ¶9).
wherein the one or more peripheral peers determines the calculated hash is different than hashes from a majority of peripheral peers comprises the one or more peripheral peers further configured to (Mohoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes; [Examiner remark: the network node corresponds to one or more peripheral peers]):
	transfer the calculated hash to the majority of peripheral peers (Mahoney ¶8, each node may generate a hash for the block, each node may also receive hashes from other connected nodes);
	receive hashes of the block from the majority of peripheral peers (Mahoney ¶8, each node may also receive hashes from other connected nodes, a network node determines that its own hash is the one generated by the majority of peer nodes; [Examiner remarks: by determining its own hash is the one generated by the majority of peer nodes, Mohoney discloses that the hashes generated by the majority of peer nodes is meant for the block]);
	compare the calculated hash to each of the received hashes (Mahoney ¶8, a network node determines that its own hash is the one generated by the majority of peer nodes, determines that its hash different from the hashes generated by the majority of peer nodes); and
	identify one or more received hashes as being different from the calculated hash (Mahoney ¶8, determines that its hash different from the hashes generated by the majority of peer nodes).
	Independent claims 8 and 15 are rejected for the same reasons as that of claim 1, respectively, because they recite essentially the same limitations of claim 1.	Claim 9 is rejected for the same reasons as that of claim 2, respectively, because it recites essentially the same limitations of claim 2.	Claim 11 is rejected for the same reasons as that of claim 4, respectively, because they recite essentially the same limitations of claim 4.

Claims 3, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohoney in view of Fabric and further in view of Narayanan; Sreekanth et al. (US 11238448 B1, hereinafter Narayanan).
	Regarding claim 3, Mohoney in view of Fabric teaches the system of claim 1 (see discussion above), wherein the majority of peripheral peers  ([Examiner remark: the crossed over text is disclosed by Narayanan below]; Mohoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes).
	Although Mohoney discloses the requirement for majority of a blockchain network nodes to both be dishonest and have consensus to corrupt a blockchain (Mohoney ¶105, Although the dishonest or corrupted nodes may be able to outpace the rest of the network in generating blocks, these blocks (i.e. hashes thereof) will not be accepted by the majority of peripheral peers comprises most of the peripheral peers in the blockchain network.	On the other hand, Narayanan discloses the majority of peripheral peers comprises most of the peripheral peers in the blockchain network (Narayanan col. 5 lines 19-20, Consensus network 110 may be a peer-to-peer network that manages distributed ledger 152 by collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block of distributed ledger 152 cannot be altered retroactively without the alteration of all subsequent blocks and a collusion of at least some (e.g., typically a majority) of nodes 140 of consensus network 110. For instance, the data in a block within distributed ledger 152 cannot be altered retroactively without also altering all subsequent blocks and without agreement of a majority of nodes 140 of consensus network 110; see also fig. 1A).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Narayanan, which teaches to use majority of nodes of a blockchain network for determining consensus into the teaching of Mahoney in view of Fabric to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Narayanan’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Narayanan and Mohoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. 

	Regarding claim 16, Mohoney in view of Fabric teaches the non-transitory computer readable medium of claim 15 (see discussion above), wherein each of the one or more peripheral peers determines the calculated hash is not different than hashes from the majority of peripheral peers (Mohoney ¶9, if a network node determines that its own hash is the one generated by the majority of peer nodes), and in response commits the new block to the blockchain network (Mahoney ¶8, If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block; see also ¶9), wherein the majority of peripheral peers  ([Examiner remark: the crossed over text is disclosed by Narayanan below]; Mohoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes).	Although Mohoney discloses the requirement for majority of a blockchain network nodes to both be dishonest and have consensus to corrupt a blockchain (Mohoney ¶105, Although the dishonest or corrupted nodes may be able to outpace the rest of the network in generating blocks, these blocks (i.e. hashes thereof) will not be accepted by the network because the dishonest or corrupted nodes represent less than 50% of the network) Mohoney in view of Fabric does not explicitly disclose the majority of peripheral peers comprises most of the peripheral peers in the blockchain network.	On the other hand, Narayanan discloses the majority of peripheral peers comprises most of the peripheral peers in the blockchain network (Narayanan col. 5 lines 19-20, Consensus network 110 may be a peer-to-peer network that manages distributed ledger 152 by collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block of distributed ledger 152 cannot be altered retroactively without the alteration of all subsequent blocks and a collusion of at least some (e.g., typically a majority) of nodes 140 of consensus network 110. For instance, the data in a block within distributed ledger 152 cannot be altered retroactively without also altering all subsequent blocks and without agreement of a majority of nodes 140 of consensus network 110; see also fig. 1A).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Narayanan, which teaches to use majority of nodes of a blockchain network for determining consensus into the teaching of Mahoney in view of Fabric to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Narayanan’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Narayanan and Mohoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 17, Mohoney in view of Fabric and Narayanan teaches the non-transitory computer readable medium of claim 16 (see discussion above), wherein the one or more peripheral peers determining the calculated hash is different than hashes from a majority of peripheral peers comprising (Mohoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes; [Examiner remark: the network node corresponds to one or more peripheral peers]):
	transferring, by the one or more peripheral peers, the calculated hash to the majority of peripheral peers (Mahoney ¶8, each node may generate a hash for the block, each node may also receive hashes from other connected nodes);
	receiving hashes of the block from the majority of peripheral peers (Mahoney ¶8, each node may also receive hashes from other connected nodes, a network node determines that its own hash is the one generated by the majority of peer nodes; [Examiner remarks: by determining its own hash is the one generated by the majority of peer nodes, Mohoney discloses that the hashes generated by the majority of peer nodes is meant for the block]);
	comparing the calculated hash to each of the received hashes (Mahoney ¶8, a network node determines that its own hash is the one generated by the majority of peer nodes, determines that its hash different from the hashes generated by the majority of peer nodes); and
	identifying one or more received hashes as being different from the calculated hash (Mahoney ¶8, determines that its hash different from the hashes generated by the majority of peer nodes)..

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohoney in view of Fabric and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable).
Regarding claim 5, Mohoney in view of Fabric teaches the system of claim 4 (see discussion above), wherein one or more peripheral peers determines that no blocks that correspond to the different hashes from the majority of peripheral peers are different from the new block, and in response:
commits the new block to the blockchain network (Mahoney [0008], Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block. However, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request).
Mahoney discloses dishonest or corrupted nodes being tagged (Mahoney ¶43), and while it is the property of blockchain to compare blocks by their hashes to ensure validity/integrity, however, Mahoney and Fabric does not explicitly disclose the below limitation, which Venable teaches:
determining that a peripheral peer that provided a miscompared hash is a malicious peripheral peer (Venable [0023] “If a malicious entity attempts to modify data of the blocks 202 or 203, the modification will be noticed through a comparison of the hash value 214 of that block and a recalculation of hash value 214 using the same hash function and the same inputs as used for obtaining hash value 214 stored in that block. A copy of hybrid blockchain 114 containing an unauthorized modification is discarded through the blockchain consensus mechanism, and the copy is replaced by a copy without the unauthorized modification.”, where it is determined that there is a “malicious entity” where the hash values of a block is going to be different, according to consensus/majority mechanism, from an entity’s hash value, if a malicious entity attempts to modify data of a block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahoney to incorporate the teaching of Venable to utilize the above feature, with the motivation of identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).
	Claim 12 is rejected for the same reasons as that of claim 5, respectively, because they recite essentially the same limitations of claim 5.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mohoney in view of Fabric, Narayanan and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable).committing the new block to the blockchain network (Mahoney [0008], Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block. However, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request).	Mahoney discloses one or more peripheral peers (¶8, collaboration between the nodes, determines that its hash different from the hashes generated by the majority of peer nodes) dishonest or corrupted nodes being tagged (Mahoney ¶43), and while it is the property of blockchain to compare blocks by their hashes to ensure validity/integrity, however, the combination of Mahoney, Fabric and Narayanan does not explicitly disclose the below limitation, which Venable teaches:	determining that a peripheral peer that provided a miscompared hash is a malicious peripheral peer (Venable [0023] “If a malicious entity attempts to modify data of the blocks 202 or 203, the modification will be noticed through a comparison of . 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohoney in view of Fabric, Narayanan to incorporate the teaching of Venable to utilize the above feature, with the motivation of identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).
Claims 6-7 and 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohoney in view of Fabric and further in view of Luiz et al. (NPL V: “is an orderer node technically a peer node”, pages 1-8, dated 5/13/2018, downloaded on 02/17/2022 from the Internet, URL: https://lists.hyperledger.org/g/fabric/topic/is_an_orderer_node/19191256, hereinafter Luiz).
	Regarding claim 6, Mohoney in view of Fabric teaches the system of claim 1, wherein the one or more peripheral peers determines that one or more blocks that 
	request blocks that correspond to the different hashes from the majority of peripheral peers (Mahoney, ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; [Examiner remark: Mahoney discloses the exchange of the blocks is if and only if a block does not have a winning hash.  Since the node that does not have the winning hash would follow the step and as a result needs to exchange the blocks, it would be obvious to a person of ordinary skill in the art to have the node requests the blocks from other nodes, because it would allow further authentication/vetting to enhance the security of the blockchain network and it is also merely a selecting from a finite number of known options (request data or wait for data to be pushed to the node) that would yield an expected result, see Wikipedia regarding pull technology and push technology for more information]);
	receive blocks in response to the request (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers);	compare the received blocks to the new block (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers).	The combination of Mahoney in view of Fabric does not explicitly disclose:	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received blocks are different from the new block.	On the other hand, Luiz teaches:
	compare the received blocks to the new block (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual members of the network can regularly compare each other's ledgers and list of blocks to check for irregularities; [Examiner remark: Mohoney teaches the new block and the receiving of the blocks]); and
	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received blocks are different from the new block (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual members of the network can regularly compare each other's ledgers and list of blocks to check for irregularities. Although a malicious orderer can't necessarily be kept from performing maliciously, the members of the network can organize themselves in such a way that hijinks are detected quickly and the situation addressed; [Examiner remark: Mohoney teaches the new block and the receiving of the blocks, Hyperledger teaches the nodes compare each other’s blocks.  The combination teaches the limitations of the claimed invention]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Luiz, which teaches to compare each other’s list of 
	One of ordinary skilled would be motivated to do so as incorporating Luiz’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Luiz and Mohoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined. 	Regarding claim 7, Mohoney in view of Fabric and Luiz teaches the system of claim 6 (see discussion above).	Mohoney does not explicitly disclose the received blocks and the new block are all correctly signed by the orderer peer.	On the other hand, Fabric teaches the received blocks and the new block are all correctly signed by the orderer peer (Fabric page 98, recipients of digitally signed messages can verify the origin and integrity of a received message by checking that the attached signature is valid under the public key of the expected sender; see also Fabric page 157/494; Fabric page 157/494, the ordering service will group (batch) the blobs and output blocks within a single deliver event; [Examiner remark: the received blocks and the new blocks are all created by the orderer peer.  As a result, nodes that have block chain blocks are recipients of the blocks]). 	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates, signs and sends out blockchain blocks and messages to peers and the peers verifies the 
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help keeping the integrity and reliability of the blockchain system (Fabric page 98/494 and 156/494). In addition, both references (Fabric and Mohoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Claims 13 and 19 are rejected for the same reasons as that of claim 6, respectively, because they recite essentially the same limitations of claim 6.	Claims 14 and 20 are rejected for the same reasons as that of claim 7, respectively, because they recite essentially the same limitations of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11251975 B1 - add a block comprising the requested transaction to a block chain data structure, the consensus mechanism including propagation of each unique token value by each WL node to all of the remaining WL nodes and identification of the selected one of the plurality of WL nodes by at least a majority of the WL nodes.
US 20210224776 A1 - a new transaction is generated by the application SDK it may be digitally signed by an application (block 502) and forwarded to all peer nodes in the associated channel (block 504). The peer nodes may then validate the signature.
US 20170048217 A1 - verifying that each block was created and signed by an entity that is among the group's membership as determined by the segment of chain preceding that block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497